DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 11/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, 17, 18, 19 and 20 are amended in Applicant’s response.  Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2021, 01/24/2022 and 01/25/2022 have been considered by the examiner.

Response to Arguments
Applicant’s argument received on 11/23/2021 regarding the claim objection in the non-final Office action of 06/25/2021 has been fully considered and is persuasive based on the amendments to claim 1.  The objection is withdrawn.
Applicant’s argument received on 11/23/2021 regarding the 35 U.S.C. 112(f) claim interpretation in the non-final Office action of 06/25/2021 has been fully 
Applicant’s arguments received on 11/23/2021 regarding the 35 U.S.C. 101 rejection in the non-final Office action of 06/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims cannot be automatically performed in the human mind.  Examiner respectfully disagrees.  Case law indicates that if a claim covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category (See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016); Versata Dev. Grp. V. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying patent-ineligible invention could be performed via pen and paper or in a person’s mind.”)).  Using observations, evaluation, judgements or opinions with the aid of pen and paper, a user can generate and update company profiles in a repository and also score the profiles and determine whether they meet a quality standard.
Applicant argues that the alleged abstract idea is integrated into a practical application and represent a technological improvement to the field of generating a candidate repository of company profiles and automatically publishing or not publishing depending on the analysis of the company profiles.  Examiner respectfully disagrees.  Based on MPEP 2106.05(f), the computer elements of the claim amount to invoking computer elements merely as a tool to perform an existing process of creating, updating 
Applicant argues with respect to Step 2B that the claims recite an inventive concept and that the recitations as a whole of claim 1 are not well-understood, routine and conventional activities in the field of generating a candidate repository of company profiles.  Examiner respectfully disagrees in that the test for Step 2B is not whether the claim as a whole is well-understood, routine and conventional activity.  
Applicant’s arguments on pgs. 21-24 in the Remarks of Applicant’s response received on 11/23/2021 regarding the 35 U.S.C. 103 rejection in the non-final Office action of 06/25/2021 have been fully considered and they are persuasive.  Examiner agrees Nachnani does not disclose the particular repository quality scoring process involving the generating of the set of variables from statistical and crowd sourcing methods to determine whether the repository should be published.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of generating and updating repository of company profiles and calculating a quality score of the repository to determine if the repository meets a standard for publishing.  The limitations that recite an abstract idea are indicated in bold below:
a repository comprising storage that is configurable to store company profiles in a version; at least one hardware-based processing system; and a processor-readable memory having processor-executable instructions stored thereon, that when executed by the least one hardware-based processing system, automatically configure the system to:
(a) automatically group selected ones of enriched company seeds that have similar attributes indicating that they belong to the same company into a cluster that represents that particular company; and (b) process values of attributes within each cluster to select values used to generate a company profile for that particular company; and (c) repeat (a) and (b) for each company to generate a company profile that is unique for each particular company; 
regularly update each of the company profiles to generate a new version of the repository; 
for at least some of the company profiles stored in a current version of the repository: 
apply a set of statistical methods and crowd sourcing methods to those company profiles to generate a set of variables; and 
automatically process the set of variables to generate a repository quality score for the current version of the repository, wherein the repository quality score indicates quality of the current version of the repository and whether the current version of the repository meets quality standards to publish the current version of the repository to a data store.
The limitations of generating profiles, updating the profiles, scoring the profiles and determining whether quality standards are met fall under the abstract idea subject matter grouping of mental processes as a person can perform the functions mentally or with pen and paper.  The performance of the claim limitations using the claimed system including a repository storage, hardware-based processing system and processor-readable memory having processor-executable instructions does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of the claimed system including a repository storage, hardware-based processing system and processor-readable memory having processor-executable instructions to implement the abstract idea are recited at a high-level of generality such that they amount to merely including instructions to implement an abstract idea on a computer (see 2019 PEG pg. 55 and see MPEP 2106.05(f)).  Inclusion of these additional elements in the claim, alone and in combination, does not integrate the abstract idea into a practical application because these additional elements do not impose any meaningful limits on practicing the abstract idea other than merely using a computer as a tool.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to using a computer merely as a tool to perform an abstract idea.  Therefore, the additional elements alone and in combination do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing the quality scoring. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  

Applicant’s claims are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwarm US 2018/0101771 A1 (0131 - The system can be configured to classify the prospect companies in each profile using the predictive classifier and score the probability of success for each company within the profile).
Schissel US 2017/0063740 A1 (0029 – profile completion score criteria)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT D RINES/Primary Examiner, Art Unit 3683